DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 21-33 and 37-40 in the reply filed on January 11, 2022 is acknowledged. The traversal is on the ground that claims of the elected invention overlap in scope with the claims of the non-elected invention such that no serious burden would be imposed on the examiner to search and examine the non-elected invention. This is not found persuasive. While both inventions broadly involve scanning tags and comparing encoded information on said tags, the inventions nevertheless recite mutually exclusive subject matter that would subject the examiner to a serious search and/or examination burden if the inventions are not restricted. Specifically, Invention I involves comparing information encoded on a first tag and a second tag and discontinuing processing of the cartridge if there is a mismatch, which is subject matter absent in Invention II. Conversely, Invention II unconditionally involves creating an association between a test result and sample identification information, which is subject matter absent in Invention I (claim 29 of Invention I conducts the association only if a condition is met).  
For the foregoing reasons, the requirement is still deemed proper and is therefore made FINAL. Claim 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 15, 2020 and June 9, 2020 are being considered by the examiner.
Claim Interpretation
Claims 21 and 37 passively recite steps that occur prior to step (a) (i.e. scanning the first cartridge identification tag and/or the sample identification tag). Because 1) the steps are not positively recited and 2) the steps are conducted prior to step (a), they will not be considered steps of the claimed inventions. Consequently, prior art need not teach the scanning steps to reject the claims. 
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-33 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 is indefinite because the limitation “discontinuing processing of the cartridge” recited in claim 21 lacks proper context. Because the claim does not recite a physical act that is to be “discontinued”, the scope of step (e) is indefinite. To obviate the rejection, the claim must: 
1) recite a step that is to be discontinued pursuant to step (e), or 
2) step (e) must recite an active method step that corresponds to the discontinuation of the processing of the cartridge (e.g. ejecting the cartridge, generating an alarm, see claims 22 and 23).    
Similarly, claim 28 is indefinite because the scope of the limitation “continue processing of the cartridge” is abstract, and thus indefinite. It is unclear what is to be continued. Claim 28 is analogous to a use claim in that it attempts to recite a method step (continue processing) without any specificity.    
Claims 29 and 33 are indefinite because there is insufficient context for the limitation “test result(s)”. Presumably, the test result(s) is/are produced by conducting a test on the contents of the cartridge. However, given that the claims are devoid of any context regarding the contents of the cartridge or how or if the cartridge is actually tested, the recitation of “test result(s)” in vacuo renders the claims indefinite.  
Claims 30 and 31 are indefinite because they render the scope of the limitation “scanned” and “scanning” recited in claim 21 indefinite. It is unclear how an electronically-readable tag can be “scanned” or be subjected to “scanning”. 
For examination purposes, the limitation “scan” will be interpreted to be analogous to “read” (i.e. not exclusive to optical interrogation as suggested by the limitation “scan”).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 32 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As indicated above, limitations “scanned from the machine-readable sample identification tag prior to the cartridge being received in the processing instrument” and “scanned from the first machine-readable cartridge identification tag prior to the cartridge being received in the processing instrument” are not deemed to be a part of the claimed method. Consequently, claims that solely further limit these limitations (i.e. claims 24 and 32) fail to further limit the claimed invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-33 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb (US 2012/0200396 A1) in view of Loffredo et al. (US 2006/0180659 A1) and Day (US 2002/0098126 A1).
With respect to claims 21, 37 and 39, Cobb et al. disclose a method for processing a patient sample (see claim 1), the method comprising: 
(a) receiving a cartridge in a processing instrument  (see [0054] disclosing that “vessel” disclosed by Cobb refers to a cartridge that is inserted into a processing instrument), wherein the cartridge comprises a first machine-readable cartridge identification tag (RFID) (see Fig. 3), and a sample identification tag (peel-off secondary label) (see Figs. 3-4); and
(b) creating an association between sample identification information encoded by the sample identification tag and cartridge identification information encoded by the first machine-readable cartridge identification tag (see abstract disclosing that the RFID encodes test to be conducted; see also Fig. 3 illustrating the peel-off secondary label identifying test number that correlates with the information encoded by the RFID).
The method disclosed by Cobb differs from the claimed invention in that Cobb does not disclose that the sample identification tag (peel-off label) is machine-readable. Moreover, Cobb does not disclose that the cartridge comprises a second machine-readable cartridge identification tag. Naturally, Cobb does not disclose the last two steps of claims 21 and 37. 

With respect to the provision of a second-machine readable cartridge identification tag, Day discloses a sample tube comprising multiple tags encoding redundant information such that if one tag is corrupted, the other tag can be used to identify the sample tube (see [0079]). In addition, the tags can be compared with one another to confirm the accuracy of the information encoded by the tags. If the information encoded by the tags do not agree, a warning is generated (see [0079]). In light of the disclosure of Day, it would have been obvious to one of ordinary skill in the art to provide the Cobb cartridge with a second machine-readable cartridge identification tag encoding the same information as the first machine-readable cartridge identification tag. Naturally, a method of processing the modified Cobb cartridge would further comprise the steps of: 
(c) scanning the second machine-readable cartridge identification tag; 
(d) determining whether a match exists between the cartridge identification information encoded by the first machine-readable cartridge identification tag and cartridge identification information scanned from the second machine-readable cartridge identification tag; and 
(e) in response to determining that a match does not exist, discontinuing processing of the cartridge and generating a warning.   
With respect to claims 22 and 38, given that the modified Cobb method would generate a warning (i.e. cease cartridge processing), it would have been obvious to one of ordinary skill in the art to also 
With respect to claim 23, as discussed above, the modified Cobb method would generate a warning in response to determining that there is not a match. While Day does not explicitly disclose the nature of the warning, it would have been obvious to one of ordinary skill in the art to generate the warning using any conventional medium, for example a warning in the form of a sound, or a visual warning such as lights and/or text.     
With respect to claims 24 and 32, they do not further limit the claimed invention, as discussed above. 
With respect to claim 25, as evident in the nomenclature “second machine-readable cartridge identification tag”, the tag would be read by a tag reading device. Because claim 24 does not further limit the claimed invention, the limitation “second” in “second tag reading device” does not further limit the claimed invention. 
With respect to claim 26, given that the sample identification tag and the first cartridge identification tag would both be machine-readable, it would have been obvious to one of ordinary skill in the art to create the association using a data processor (i.e. a computer).  
With respect to claim 27, given that: 
1) the association between the sample identification tag and the first cartridge identification tag is made prior to the cartridge being received by the processing instrument (see Fig. 3 illustrating that the tags come encoded with information, e.g. expiration, test number, etc.); 
2) the determination of the match would be presumably conducted by the processing instrument; 
it is evident that two different data processors would conduct steps b) and d) of claim 21. 
With respect to claim 28, the claim is inherently indefinite, as discussed above. Nevertheless, absent a generation of the warning, it would have been obvious to one of ordinary skill in the art to process the cartridge (e.g. conduct tests) without interruption. 
With respect to claims 29 and 33, as discussed above, absent a generation of the warning, it would have been obvious to one of ordinary skill in the art to process the cartridge (e.g. conduct tests) without interruption. Naturally, upon generating test results, it would have been obvious to one of ordinary 
With respect to claims 30 and 31, given that the second machine-readable identification tag would be a machine-readable tag of different technology relative to the first machine-readable identification tag (see [0079] of Day disclosing that the tags encoding redundant information should be different in case one becomes corrupt), it would have been obvious to one of ordinary skill in the art to use an EEPROM (an electronically-readable tag) or a barcode (an optically-readable tag) as the second machine-readable identification tag. Naturally, all the tags would come encoded with the relevant information and pre-applied to the cartridge (see Fig. 3 of Cobb).  
With respect to claim 40, as discussed above (see rejection of claims 30 and 31), it would have been obvious to one of ordinary skill in the art to use an EEPROM as the second machine-readable identification tag. Naturally, the second machine-readable identification tag would be scanned by a device (processor) internal to the processing instrument, whereas the first machine-readable identification tag would be scanned by an RFID reader, presumably/obviously one that is external to but functionally associated with the processing instrument. 
Conclusion
The following document is made of record because it is considered pertinent to applicant's disclosure:
Grimwood et al. (US 2018/0100868 A1) disclose a sample tube comprising multiple redundant bar codes that are compared to ensure integrity of the data stored in the bar codes (see [0043]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796